DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Claims 1, 3-7, 9-10, 18, 20-21, 23, 25-26 have been amended.  The status claims 1-7, 9-31 remains pending.

Response to Arguments
3.	Applicant's arguments filed on May 24, 2022 have been fully considered but they are not persuasive.

4.	In response to the Applicant’s arguments to claims 10, 26, “drop a DCI format, of the first DCI format and the second DCI format, other than the selected DCI format based on at least in part on the rule”, the Examiner has made a new ground of rejection as indicated below

5.	The Applicant’s arguments with respect to amended claims 1, 21  that recite “determine, based at least in part on determining that the first set of DCI formats is associated with the same DCI size as the second set of DCI formats, whether a third set of DCI formats is associated with a same DCI size as one or more of the first set of DCI formats or the second set of DCI formats:
determine, based at least in part on determining whether the third set of DCI formats is associated with the same DCI size as the one or more of the first set of DCI formats or the second set of DCI formats, whether a first DCI format of the third set of DCI formats and a second DCI format of the third set of DCI formats have a different DCI size; and
selectively perform, based at least in part on determining whether the first DCI format of the third set of DCI formats and the second DCI format of the third set of DCI formats have the different DCI size, an operation that aligns DCI sizes of the first DCI format and the second DCI format with each other” are found to be persuasive.


Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 
7.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

8.	Claims 10-11, 13-15, 17, 20, 26-27, 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou et al (US 2020/0304230 A1, Provisional Application 62/822,231, filed on March 22, 2019) in view of Chatterjee et al (US 2019/0274032 A1).

Regarding claim 10 (Currently Amended), Papasakellariou ‘230 discloses a wireless communication device (fig. 3 A, UE 111-115 which monitors PDCCH candidates having UL DCI formats and DL DCI formats, section 0071-0072/fig. 1, UE 111 that is communications with gNB 102 based on scheduling priority types, section 0031-0036 , section 0045-0053), comprising: a memory (fig. 3A, memory 360 that is coupled to processor 340, section 0045-0053); and one or more processors (fig. 3A, processor 340 which includes one or more processors for executing the OS program 316 stored in the memory 360, section 0045-0053) coupled to the memory (fig. 3A, memory 360, the memory which includes one or more RAM/OS program that is read by the processor 340, section 0043-0053), the one or more processors (fig. 3A, memory 360, the memory which includes one or more RAM/OS program that is read by the processor 340, section 0043-0053) configured to: determine that a first downlink control information (DCI) format and a second DCI format are aligned (see, the UE prioritizes decoding of the DCI format 0_2, DCI format 1_2 base on indication that is provided by the base station section 0113, 0115, 0117, line 1-6, noted: monitoring of the DCI formats having the same size/alignment, section 0118-0119);  decode or encode a physical downlink control channel (PDCCH) in accordance with a selected DCI format (see, the UE that priorities decoding based on MBB and URLLC provided in the search spaces associated with DCI formats, section 0113-0115, 0128-0129), of the first DCI format and the second DCI format (see, decoding operation of DCI format 0_2 and DCI format 1_2 over PDCCH operations for search space DCI format 0_1 and DCI 1-0, section 0113-0115), based at least in part on a rule indicating whether the PDCCH is to be decoded in accordance with the first DCI format or the second DCI format (see, the UE prioritizes decoding of the DCI format 0_2, DCI format 1_2 based on indication that is provided by the base station section 0113, 0115, 0117, line 1-6).
Papasakellariou ‘230 discloses all the claim limitations but fails to explicitly teach:  and drop a DCI format, of the first DCI format and the second DCI format, other than the selected DCI format based on at least in part on the rule.
However, Chatterjee et al (US 2019/0274032 A1) from a similar field of endeavor (see, monitoring  and detecting of DCI formats based on an indication received by the UE, section 0102-0104) discloses: drop a DCI format, of the first DCI format and the second DCI format (see based on PDCCH candidate dropping rules, PDCCH candidate corresponding to DCI formats 0_1/1_0,  selected for dropping, section 0067) other than the selected DCI format based on at least in part on the rule (see, DCI formats that different from DCI format 0_1, DCI format 1_0, section 0258-0259, 0272, 0277-0278-search spaces configured in relation to the DCI formats via higher layer, noted: formats other than DCI formats 0_1/1_0,  can be possibly dropped). 
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to method and apparatus for monitoring and detecting of DCI formats in which DCI formats are selected for dropping based on dropping rules as taught by Chatterjee ‘032 into the method and apparatus for prioritizing decoding of DCI formats of Papasakellariou ‘230.  The motivation would have been to provide dropping of DCI formats related to search space.
Regarding claim 11, Papasakellariou ‘230 discloses the wireless communication device of claim 10 (see, UE 111-115 which monitors PDCCH candidates having UL DCI formats and DL DCI formats, section 0071-0072/fig. 1, UE 111 that is communications with gNB 102 based on scheduling priority types, section 0031-0036, section 0045-0053), wherein the first DCI format and the second DCI format are associated with different types of communications (see, MBB and URLLC services, priority types, section 0104, 0111, 0113).
Regarding claim 13, Papasakellariou ‘230 discloses the wireless communication device of claim 10, wherein the rule indicates that the PDCCH is to be decoded in accordance with the first DCI format (section 0113, see,  priority types scheduling, the UE monitors a DCI format 0_2 in the PDCCH in relation to DCI format 0_1 and DCI format 1_0, section 0113).
Regarding claim 14, Papasakellariou ‘230 discloses the wireless communication device of claim 10, wherein the rule indicates that the PDCCH is to be decoded in accordance with the second DCI format (see, the UE based on monitoring PDCCH candidates, decode DCI format 0_0 that schedules to decode a DCI format 1_0, section 075).
Regarding claim 15, Papasakellariou ‘230 discloses the wireless communication device of claim 10, wherein the rule is based at least in part on respective search spaces associated with the first DCI format and the second DCI format (see, common search space (CSS) and user-specific search space (USS) in relation to DCI formats and PDCCH, and priority types in the in multiple search spaces, section 0072-0073, 0113).
Regarding claim 17, Papasakellariou ‘230 discloses the wireless communication device of claim 10, wherein the one or more processors are configured to: receive or transmit radio resource control (RRC) signaling indicating the rule (see, the UE is configured/scheduling with search space sets formats with priority types via higher-layer signaling, section 0113, 0116).
Regarding claim 20 (Currently Amended), Papasakellariou ‘230 discloses the wireless communication device of claim 10, wherein the second DCI format is a DCI format for uplink or downlink scheduling (see, DCI formats for both for UL and DL, section 0071-0072).
Regarding claim 26 (Currently Amended), Papasakellariou ‘230 discloses a method of wireless communication performed by a wireless communication device (fig. 3 A, UE 111-115 which monitors PDCCH candidates having UL DCI formats and DL DCI formats, section 0071-0072/fig. 1, UE 111 that is communications with gNB 102 based on scheduling priority types, section 0031-0036 , section 0045-0053), comprising: determining that a first downlink control information (DCI) format and a second DCI format are aligned (see, the UE prioritizes decoding of the DCI format 0_2, DCI format 1_2 base on indication that is provided by the base station section 0113, 0115, 0117, line 1-6, noted: monitoring of the DCI formats having the same size/alignment, section 0118-0119); and decoding a physical downlink control channel (PDCCH) in accordance with a selected DCI format (see, the UE that priorities decoding based on MBB and URLLC provided in the search spaces associated with DCI formats, section 0113-0115, 0128-0129), of the first DCI format and the second DCI format(see, decoding operation of DCI format 0_2 and DCI format 1_2 over PDCCH operations for search space DCI format 0_1 and DCI 1-0, section 0113-0115), based at least in part on a rule indicating whether the PDCCH is to be decoded in accordance with the first DCI format or the second DCI format (see, the UE prioritizes decoding of the DCI format 0_2, DCI format 1_2 based on indication that is provided by the base station section 0113, 0115, 0117, line 1-6).
Papasakellariou ‘230 discloses all the claim limitations but fails to explicitly teach:  and dropping a DCI format, of the first DCI format and the second DCI format, other than the selected DCI format based on at least in part on the rule.
However, Chatterjee et al (US 2019/0274032 A1) from a similar field of endeavor (see, monitoring  and detecting of DCI formats based on an indication received by the UE, section 0102-0104) discloses: dropping a DCI format, of the first DCI format and the second DCI format (see based on PDCCH candidate dropping rules, PDCCH candidate corresponding to DCI formats 0_1/1_0,  selected for dropping, section 0067) other than the selected DCI format based on at least in part on the rule (see, DCI formats that different from DCI format 0_1, DCI format 1_0, section 0258-0259, 0272, 0277-0278-search spaces configured in relation to the DCI formats via higher layer, noted: formats other than DCI DCI formats 0_1/1_0,  can be possibly dropped ). 
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to method and apparatus for monitoring and detecting of DCI formats in which DCI formats are selected for dropping based on dropping rules as taught by Chatterjee ‘032 into the method and apparatus for prioritizing decoding of DCI formats of Papasakellariou ‘230.  The motivation would have been to provide dropping of DCI formats related to search space.
Regarding claim 27, the method of claim 26 (UE 111-115 which monitors PDCCH candidates having UL DCI formats and DL DCI formats, section 0071-0072/fig. 1, UE 111 that is communications with gNB 102 based on scheduling priority types, section 0031-0036, section 0045-0053),, wherein the first DCI format and the second DCI format are associated with different types of communications (see, MBB and URLLC services, priority types, section 0104, 0111, 0113).
Regarding claim 29, the method of claim 26, wherein the rule indicates that the PDCCH is to be decoded in accordance with the first DCI format (section 0113, see, priority types scheduling, the UE monitors a DCI format 0_2 in the PDCCH in relation to DCI format 0_1 and DCI format 1_0, section 0113).
Regarding claim 30, the method of claim 26, wherein the rule indicates that the PDCCH is to be decoded in accordance with the second DCI format (see, the UE based on monitoring PDCCH candidates, decode DCI format 0_0 that schedules to decode a DCI format 1_0, section 075).
	
9.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou et al (US 2020/0304230 A1, Provisional Application 62/822,231, filed on March 22, 2019)   in view of Chatterjee et al (US 2019/0274032 A1) as applied to claim 10 above, and further in view of JEON et al (US 2021/0051736 A1, Provisional Application 62/887,601, filed on August 15, 2019).
The combination of Papasakellariou ‘230 and Chatterjee ‘032 discloses all the claim limitations but fails to explicitly teach: Regarding claim 19, the wireless communication device of claim 10, wherein the second DCI format is a fallback DCI format for uplink  or downlink scheduling.
However, Jeon ‘736 from a similar field of endeavor  (see, decoding  DCI using search spaces, section 0214-0215) discloses:  Regarding claim 19, the wireless communication device of claim 10, wherein the second DCI format is a fallback DCI format for uplink or downlink scheduling (see, DCI 1_0 is a fallback DCI format  in relation to downlink and uplink transmission (i.e. PUSCH scheduling), section 0213, 0214).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the RACH method and apparatus in which  the UE decodes the configuration, including the DCI using RRC messages as taught by Jeon ‘736 into the combined method and apparatus for prioritizing decoding  of DCI,  and applying misalignment of Papasakellariou ‘230 and Chatterjee ‘032.  The motivation would have been to provide monitoring of PDCCH candidates based upon decoding of the DCI content (section 0218).

10.	Claims  12,16, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou et al (US 2020/0304230 A1) in view of Chatterjee et al (US 2019/0274032 A1) as applied to claims 10, 26 above, and further in view of  HAWAI et al: “Correction on DCI format ambiguity”, 3GPP DRAFT; R1-1905251, April 8-April 12, 2029, IDS).
The combination of Papasakellariou ‘230 and Chatterjee ‘032 discloses all the claim limitations but fails to explicitly teach: Regarding claim 12 (Original), the wireless communication device of claim 10, wherein determining that the first DCI format and the second DCI format are aligned is based at least in part on: the first DCI format and the second DCI format having a same DCI size, a first PDCCH candidate and a second PDCCH candidate for the PDCCH having a same scrambling identifier, the first PDCCH candidate and the second PDCCH candidate having a same radio network temporary identifier, and  the first PDCCH candidate and the second PDCCH candidate having a same set of control channel elements.
 Regarding claim 16, the wireless communication device of claim 10, wherein the rule indicates that the second DCI format is to be used if the second DCI format is configured in a common search space, and that the first DCI format is to be used if the second DCI format is not configured in the common search space.
Regarding claim 28 (Original), the method of claim 26, wherein determining that the first DCI format and the second DCI format are aligned is based at least in part on: the first DCI format and the second DCI format having a same DCI size, a first PDCCH candidate and a second PDCCH candidate for the PDCCH having a same scrambling identifier, the first PDCCH candidate and the second PDCCH candidate having a same radio network temporary identifier, and the first PDCCH candidate and the second PDCCH candidate having a same set of control channel elements.
However, HAWAI et al: “Correction on DCI format ambiguity”, 3GPP DRAFT; R1-1905251, April 8-April 12, 2029) discloses: Regarding claim 16, the wireless communication device of claim 10, wherein the rule indicates that the second DCI format is to be used if the second DCI format is configured in a common search space (see, the UE monitors based on the configuration, first PDCCH candidate for DCI format 0_0 and a DCI format 1_0 from a CSS set and second PDCCH candidate for a DCI format 0_0 and a DCI format 1_0 from a USS, page 11) and that the first DCI format is to be used if the second DCI format is not configured in the common search space (see, the UE that is not configured, monitors second PDCCH candidate for a DCI format 0_0 and DCI format 1_0 from  common search space, page 11).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the technical method for correction of DCI format ambiguity as disclosed by HUAWEI into the combined method and apparatus for prioritizing decoding  of DCI,  and applying misalignment of Papasakellariou ‘230 and Chatterjee ‘032.  The motivation would have been to provide DCI format correction.

Regarding claim 12, the wireless communication device of claim 10, wherein determining that the first DCI format  (see, the UE monitors first  DCI format 1_0  in the  first PDCCH candidate, wherein the DCI  formats are scrambled by  C-RTNI, , page 11) and the second DCI format (see, DCI format 1_1 in the second PDCCH candidate that is monitored by the UE, page 11)  are aligned is based at least in part on: the first DCI format and the second DCI format having a same DCI size (see, DCI formats 0_0/1_0 for the first PDCCH candidate and DCI formats  associated with second PDCCH candidate having the same size, page 11), a first PDCCH candidate and a second PDCCH candidate for the PDCCH having a same scrambling identifier (see, the first PDCCH candidate for a DCI format 0_0 and second PDCCH candidate in DCI format 1_1 having the same scramble identifier, page 11), the first PDCCH candidate and the second PDCCH candidate having a same radio network temporary identifier (see, the first PDCCH candidate for a DCI format 0_0 and second PDCCH candidate in DCI format 1_1 having the same scramble C-RNTI, page 11), and the first PDCCH candidate and the second PDCCH candidate having a same set of control channel elements (see, first PDCCH candidate, second PDCCH candidate having a same set of CCEs, page 11).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the technical method for correction of DCI format ambiguity as disclosed by HUAWEI into the combined method and apparatus for prioritizing decoding  of DCI,  and applying misalignment of Papasakellariou ‘230 and Chatterjee ‘032.  The motivation would have been to provide DCI format correction.

Regarding claim 28, the method of claim 26, wherein determining that the first DCI format  (see, the UE monitors first  DCI format 1_0  in the  first PDCCH candidate, wherein the DCI  formats are scrambled by  C-RTNI, , page 11) and the second DCI format (see, DCI format 1_1 in the second PDCCH candidate that is monitored by the UE, page 11)  are aligned is based at least in part on: the first DCI format and the second DCI format having a same DCI size (see, DCI formats 0_0/1_0 for the first PDCCH candidate and DCI formats  associated with second PDCCH candidate having the same size, page 11), a first PDCCH candidate and a second PDCCH candidate for the PDCCH having a same scrambling identifier (see, the first PDCCH candidate for a DCI format 0_0 and second PDCCH candidate in DCI format 1_1 having the same scramble identifier, page 11), the first PDCCH candidate and the second PDCCH candidate having a same radio network temporary identifier (see, the first PDCCH candidate for a DCI format 0_0 and second PDCCH candidate in DCI format 1_1 having the same scramble C-RNTI, page 11), and the first PDCCH candidate and the second PDCCH candidate having a same set of control channel elements (see, first PDCCH candidate, second PDCCH candidate having a same set of CCEs, page 11).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the technical method for correction of DCI format ambiguity as disclosed by HUAWEI into the combined method and apparatus for prioritizing decoding  of DCI,  and applying misalignment of Papasakellariou ‘230 and Chatterjee ‘032.  The motivation would have been to provide DCI format correction.


Allowable Subject Matter
11.	Claims 1-7, 9, 21-25, 31 are allowed.
The closest  prior arts either singularly or in combination fail to reasonably anticipate or render obvious “determine, based at least in part on determining that the first set of DCI formats is associated with the same DCI size as the second set of DCI formats, whether a third set of DCI formats is associated with a same DCI size as one or more of the first set of DCI formats or the second set of DCI formats: determine, based at least in part on determining whether the third set of DCI formats is associated with the same DCI size as the one or more of the first set of DCI formats or the second set of DCI formats, whether a first DCI format of the third set of DCI formats and a second DCI format of the third set of DCI formats have a different DCI size; and selectively perform, based at least in part on determining whether the first DCI format of the third set of DCI formats and the second DCI format of the third set of DCI formats have the different DCI size, an operation that aligns DCI sizes of the first DCI format and the second DCI format with each other” recited in claim 1 and 21 respectively.

12.	Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


The closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “ wherein the rule indicates a first priority level associated with the first DCI format and a second priority level associated with the second DCI format, and wherein the selected DCI format is associated with a higher priority level of the first priority level and the second priority level and the dropped DCI format is associated with a lower priority level of the first priority level and the second priority level” as recited in claim 18.

Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CANDAL ELPENORD/Primary Examiner, Art Unit 2473